EXHIBIT 16.1 LETTER FROM REEVES, EVANS, McBRIDE & ZHANG, LLP [LETTERHEAD OF REEVES, EVANS, McBRIDE, & ZHANG, LLP] February 5, 2008 Healthy Fast Food, Inc 1075 America Pacific Henderson, Nevada 89074 Dear Sir or Madam: I have read the section Changes in and Disagreements with Accountantson Accounting and Financial Disclosure included in the Amendment No.3 to the Registration Statement on Form SB-2 of Healthy Fast Food, Inc dated February of 2008 being filed with the Securities and Exchange Commission and I am in agreement with the statements contained therein. Very truly yours, Reeves, Evans, McBride, Zhang & LLP By: /s/ Phillip Zhang Phillip Zhang, CPA, CFE Cc: Office of the Chief Accountant SECPS Letter File Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C. 20549 Tel: 597-0010 www.remzcpa.com Fax:
